NOT FOR PUBLICATION                          FILED
                         UNITED STATES COURT OF APPEALS                       JAN 20 2015
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                                FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                          No. 13-10623

             Plaintiff - Appellee,                  D.C. No. 2:10-cr-00474-WBS-1

   v.
                                                    MEMORANDUM*
 BRANDON HANLY,

             Defendant - Appellant.

                       Appeal from the United States District Court
                            for the Eastern District of California
                     William B. Shubb, Senior District Judge, Presiding

                                Submitted January 15, 2015**
                                  San Francisco, California

Before: WALLACE, M. SMITH, and FRIEDLAND, Circuit Judges.

        Brandon Hanly appeals from his jury conviction for wire fraud, mail fraud,

and money laundering. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                       1
       Hanly argues that the prosecutor’s comments during closing argument

amounted to prosecutorial misconduct. Because Hanly did not object at trial, we

review for plain error. Under plain error review, reversal is appropriate only if

(1) there is an error, (2) that is plain, (3) that affects substantial rights, and (4) that

seriously affects the fairness, integrity, or public reputation of judicial proceedings.

Henderson v. United States, 133 S. Ct. 1121, 1123 (2013). The prosecutor’s

comments were not an attack on Hanly’s decision to present a defense, but rather

an attack on the substance of the defense. See Williams v. Borg, 139 F.3d 737, 745

(9th Cir. 1998) (“A lawyer is entitled to characterize an argument with an epithet

as well as a rebuttal.”). Neither were the comments an attack on Hanly’s defense

counsel. See United States v. Ruiz, 710 F.3d 1077, 1086-87 (9th Cir. 2013). The

prosecutor’s comments also were not calculated to inflame the passions or

prejudices of the jury. As a result, there was no error that would warrant reversal.

       Hanly also argues for the first time on appeal that the jury instructions on

money laundering were improper. Again, we review for plain error and find none.

The instructions properly differentiated between the two types of knowledge

required for money laundering. The district court also clarified what the defendant

needed to know regarding the criminally deprived property. See United States v.

Knapp, 120 F.3d 928, 931-32 (9th Cir. 1997).




                                             2
      Finally, we decline to review Hanly’s ineffective assistance of counsel claim

as part of this direct appeal. This is not one of the unusual cases in which (1) the

record on appeal is sufficiently developed to permit determination of the issue, or

(2) the legal representation is so inadequate that it obviously denies the defendant’s

Sixth Amendment right to counsel. United States v. Benford, 574 F.3d 1228, 1231

(9th Cir. 2009). That we decline to review the claim now has no bearing on

whether Hanly may later raise an ineffective assistance of counsel claim on

collateral review.



AFFIRMED.




                                          3